Appeal by the defendant from a judgment of the County Court, Suffolk County (Mallon, J.), rendered May 20, 1991, convicting him of murder in the second degree and robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court should have conducted, at the plea allocution, an inquiry of the defendant concerning the possible defense of mental disease or defect, is without merit, since nothing in the record indicated that the defendant may have been mentally ill when he committed the instant crime (see generally, People v Lopez, 71 NY2d 662). Likewise, the defendant’s contention that he did not receive the effective assistance of counsel is without merit, since the defendant received meaningful representation from his defense counsel. Counsel actively and competently participated in the plea and sentencing proceedings (see, People v Baldi, 54 NY2d 137).
The defendant also contends that his sentence was excessive. However, since the defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter imposed, the defendant has no basis to now complain that his sentence was excessive (see, People v Kazepis, 101 AD2d 816). Thompson, J. P., Lawrence, Miller, O’Brien and Ritter, JJ., concur.